In view of Applicants’ after final amendments/remarks received February 8, 2022, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Bittner, Ph.D. on February 22, 2022.

The application has been amended as follows: 
In the claims:
1.  (currently amended) A host cell comprising an inactivated gene, wherein the inactivated gene is selected from the group consisting of: 
a gene comprising the nucleotide sequence of SEQ ID NO: 34; 
a gene comprising a nucleotide sequence having a sequence identity of 95% or more to
the nucleotide sequence of SEQ ID NO: 34,
wherein the gene comprising the nucleotide sequence having a sequence identity of 95% 
the amino acid sequence set forth in SEQ ID NO: 33 and variants thereof, in the host cell 
a gene encoding an amino acid sequence having a sequence identity of 95% or more to
the amino acid sequence of SEQ ID NO: 33,
wherein the gene encoding an amino acid sequence having a sequence identity of 95% or
more to the amino acid sequence of SEQ ID NO: 33 retains the function of the gene comprising the nucleotide sequence of SEQ ID NO: 34, which is encoding the amino acid sequence set forth in SEQ ID NO: 33 and variants thereof, in the host cell 
	wherein upon gene inactivation the host cell has a reduced ability to utilize methanol compared to a parent cell,
wherein the host cell is a methanol-utilizing yeast belonging to the genus Komagataella, and
wherein the host cell is obtained by transforming a parent cell with a first vector comprising a nucleotide sequence encoding a target protein.
5.  canceled.
6.  (currently amended) The host cell according to claim 1, wherein the host cell is obtained by transforming the parent cell with an additional vector, and wherein the additional vector comprises a nucleotide sequence selected from the group consisting of:

a nucleotide sequence encoding a first variant amino acid sequence of SEQ ID NO: 30 comprising 1 to 50 amino acid substitutions, deletions, and/or additions in the amino acid sequence of SEQ ID NO: 30, wherein the first variant amino acid sequence retains the function of the amino acid sequence of SEQ ID NO: 30, which is a transcriptional factor for activating a methanol-inducible promoter; and
a nucleotide sequence encoding a second variant amino acid sequence having a sequence identity of 95% or more to the amino acid sequence of SEQ ID NO: 30, wherein the second variant amino acid sequence retains the function of the amino acid sequence of SEQ ID NO: 30, which is a transcriptional factor for activating a methanol-inducible promoter.

Claims 1-2, 4, 6, 10-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Marsha Tsay/Primary Examiner, Art Unit 1656